DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 7, the prior art either alone or in combination fails to disclose, teach, or suggest a vehicle axle automatic lifting system comprising: first sensor monitors a first tire pressure of said pusher axle; second sensor monitors a second tire pressure of said pusher axle; said first sensor and said second sensor report said first tire pressure and said second tire pressure to a controller; said controller compares said first tire pressure and said second tire pressure to a predetermined pressure; and said controller transmits an instruction signal to a lifting system electronic control unit of a pusher axle adjustment system to lift said pusher axle if said first tire pressure or said second tire pressure is less than said predetermined pressure.
Regarding independent claim 11, the prior art either alone or in combination fails to disclose, teach, or suggest a method for automatically stabilizing a truck, the method comprising the steps of: monitoring a first tire pressure of a pusher axle with a first sensor; monitoring a second tire pressure of said pusher axle with a second sensor; reporting said first tire pressure and said second tire pressure to a controller; comparing said first tire pressure and said second tire pressure to a predetermined pressure; and transmitting an instruction signal to a lifting system electronic control unit of a pusher axle adjustment system to lift said pusher axle if said first tire pressure or said second tire pressure is less than said predetermined pressure
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        August 25, 2022